Case 16-41161     Doc 1937     Filed 09/09/19 Entered 09/09/19 16:28:12          Main Document
                                          Pg 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


 In Re:                                         )
                                                )
 ABENGOA BIOENERGY US HOLDING,                  )   Case No. 16-41161-659
 LLC, et. al.                                   )   Chapter 11
                                                )
                                                )   Jointly Administered
                           Debtors.             )
                                                )   PUBLISHED

                                           ORDER

    The matter before the Court is GUC Liquidating Trustee’s Eighth Omnibus Claims Objection

 (Books and Records), Creditor Nguyen’s Response to GUC Liquidating Trustee’s Eighth Omnibus

 Claims Objection (Books and Records) and Reply in Support of GUC Liquidating Trustee’s Eighth

 Omnibus Claims Objection (Books and Records). An order was entered on September 4, 2018,

 which resolved some of claims objected to and the Court then took the objection to the claim of

 Quang Nguyen under submission. Upon consideration of the record as a whole, the Court makes

 the following FINDINGS OF FACT:

    Quang Nguyen (hereinafter “Nguyen”) is a creditor who filed a claim on September 23, 2016.

 Nguyen was employed as a Scientist-General Manager. See Affidavit of Quang Nguyen ¶ 4.

 Nguyen’s job was based in Chesterfield, Missouri. See Affidavit of Quang Nguyen ¶ 5. In January

 2014, Nguyen entered into an Amended & Restated Employment, Non-Competition Nondisclosure

 and Confidentiality Agreement (hereinafter “Employment Contract”) with Abengoa Bioenergy New

 Technologies (hereinafter “ABNT”) together with Abengoa Bioenergy US Holding, LLC (hereinafter

 “ABUS”) and each of their affiliates and subsidiaries. See Creditor Nguyen’s Response to GUC

 Liquidating Trustee’s Eighth Omnibus Claims Objection (Books and Records)(hereinafter “Creditor

 Nguyen’s Response”), Exhibit A; Affidavit of Quang Nguyen ¶ 2. ABNT is not a debtor in these

 cases. Nguyen’s salary for 2015 was $156,887.55. See Creditor Nguyen’s Response, Exhibit D.
Case 16-41161      Doc 1937     Filed 09/09/19 Entered 09/09/19 16:28:12             Main Document
                                           Pg 2 of 4


    Throughout his time with ABNT, Nguyen worked on the scientific development of the cellulosic

 ethanol plant in Hugoton, Kansas. Nguyen developed patented technology for Abengoa and

 affiliates for converting cellulose to ethanol. See Creditor Nguyen’s Response, Exhibit C, Affidavit

 of Gerson Santos-Leon. The Employment Contract that Nguyen signed with ABNT and ABUS

 included a yearly bonus scheme based on particular milestones for the Biomass Plant. See Id.

 The bonuses that Nguyen could be eligible to receive were a yearly bonus and a DOE Biomass

 Plant milestone bonus. See Creditor Nguyen’s Response, Exhibit A.

    For Nguyen to receive the yearly bonus from ABNT and ABUS, certain requirements regarding

 the conversion of cellulose to ethanol needed to be met. According to the contract, this yearly

 bonus is to be based on the achievement of the predefined yearly goals. The amount awarded

 upon the completion of the requirements was 40% of Nguyen’s salary. See Creditors Nguyen’s

 Response, Exhibit A.

    According to the Employment Contract, Nguyen could have also received a DOE Biomass Plant

 milestone bonus for $50,000. The requirements to receive the $50,000 DOE Biomass Plant

 milestone bonus are 1) the successful reception of the DOE Biomass Plant, as stated in the DOE

 Biomass Plant EPC and 2) that successful reception and start-up is achieved on or before the date

 which is 42 months after the EPC full notice to proceed. See Creditor Nguyen’s Response, Exhibit

 A, Maximum Potential Bonus.

    Nguyen alleges that he is an employee of the ABUS, one of the debtors in these cases. Nguyen

 also alleges that he is owed both the yearly bonus and the DOE Biomass Plant bonus. Nguyen

 alleges that his salary was $156,887.55, which would make his yearly bonus $62,755.02. Nguyen

 attached his affidavit and the affidavit of Gerson Santos-Leon, former Director of Research and

 Development Department of Abengoa BioEnergy and all its affiliates and Executive Vice President

 of the Hugoton Facility to prove the completion of the requirements. See Creditor Nguyen’s

 Response, Exhibits B and C. Nguyen has also attached, as Exhibit E, a letter dated April 8, 2015

                                                 -2-
Case 16-41161      Doc 1937      Filed 09/09/19 Entered 09/09/19 16:28:12           Main Document
                                            Pg 3 of 4


 to Abengoa Bioenergy Biomass of Kansas, LLC (hereinafter “ABBK”), which Nguyen submitted to

 prove that milestones for the DOE Biomass Plant bonus were met. ABBK is not a debtor in these

 cases and has its own Chapter 11 case before the United States Bankruptcy Court for the District

 of Kansas.

                                          JURISDICTION

    The Court has jurisdiction of this matter pursuant to 28 U.S.C. §§ 151, 157, and 1334 (2016)

 and Local Rule 81-9.01(B) of the United States District Court for the Eastern District of Missouri.

 This is a core proceeding under 28 U.S.C. § 157(b)(2)(B)(2016). Venue is proper in this District

 under 28 U.S.C. § 1409(a) (2016).

                                     CONCLUSIONS OF LAW

    The Court finds that Nguyen is an employee of Debtor, ABUS, under the Employment Contract.

 The Employment Contract states that it was entered into with ABNT and together with ABUS and

 each of their affiliates and subsidiaries. The Court also finds that Nguyen has not submitted

 enough supporting documentation to prove that he completed the requirements to receive both the

 yearly bonus and the DOE Biomass Plant bonus. The yearly bonus was to be based on the

 achievement of the predefined yearly goals. Official documentation explaining these goals or the

 fact that Nguyen has met these goals were not submitted. Nguyen’s affidavit alone is not sufficient

 to establish completion. Exhibit D to Creditor Nguyen’s Response, which is a copy of Nguyen’s

 paystub, only substantiates how much would be owed, with no reference to the completion of the

 yearly bonus goal requirements. Therefore, the Court is prevented from finding that Nguyen is

 entitled to the yearly bonus.

    The EPC contract, which defines the requirements to be met for the DOE Biomass bonus, was

 not submitted. Similarly, there was not sufficient documentation clearly stating that Nguyen met

 these requirements. The affidavits of Nguyen and Santos-Leon are not enough to serve as

 sufficient evidence of the completion of the requirements. The Court also finds that in the absence

                                                 -3-
Case 16-41161     Doc 1937      Filed 09/09/19 Entered 09/09/19 16:28:12          Main Document
                                           Pg 4 of 4


 of the EPC contract, Exhibit E does not appear to clearly state that every requirement pertaining

 to the DOE Biomass Plant bonus has been performed. Exhibit E to Creditor Nguyen’s Response,

 a letter dated April 8, 2015, does not mention the term “DOE Biomass Plant” and does not mention

 Nguyen specifically as having met his requirements to receive the DOE Biomass Plant bonus.

 Without the guidance of the EPC contract, Exhibit E is too vague for the Court to consider it

 sufficient documentation alone to prove Nguyen’s entitlement to the DOE Biomass Plant bonus.

 Therefore,

    IT IS ORDERED that GUC Liquidating Trustee’s Eighth Omnibus Claims Objection is

 SUSTAINED and Creditor Nguyen’s Claim is DISALLOWED.




                                                              KATHY A. SURRATT-STATES
                                                           Chief United States Bankruptcy Judge


  DATED: September 9, 2019
  St. Louis, Missouri

 Copies to:

  Office of the United States Trustee             Mark V. Bossi
  Thomas F. Eagleton U.S. Courthouse              Thompson Coburn
  111 South 10th Street, Suite 6.353              One US Bank Plaza
  St. Louis, MO 63102                             St. Louis, MO 63101
  David A. Warfield                               Quang Nguyen
  Thompson Coburn LLP                             15211 Nooning Tree Ct.
  One US Bank Plaza                               Chesterfield, MO 63017
  St. Louis, MO 63101
  Brian James LaFlamme
  Summers Compton Wells LLC
  8909 Ladue Road
  St. Louis, MO 63124




                                                -4-
